On Motion for Rehearing.


En Banc.

Denison, J.
It may be admitted to be true, as the United States Supreme Court says in 186 U. S. 320, 46 L. Ed. 1182, 22 Sup. Ct. 824, that if the terminal charge is reasonable, the fact that it and the line haul together are unreasonable will not justify a reduction of the terminal charge.
*97What we are trying to do here, however, is to determine whether the terminal charge is reasonable, and there is nothing in the above admission to prevent the consideration of the line haul charge in determining the terminal charge.
It seems manifest that each of the several uses to which the terminal and its facilities are put should bear a fair proportion of the terminal expense.
The uses to which the terminal and its facilities are put are at least three—
1. Industrial switching.
2. Reciprocal switching.
3. Other uses necessary to the line haul operation.
Maintenance, interest, taxes and a reasonable net revenue must be yielded by the terminal.
The proposition of the carriers is that 1 and 2 should yield enough to cover them all.
Why should certain switching alone be required to pay all the expense and produce a reasonable revenue on this terminal when the line haul is using it too and the companies may be and presumably are (186 U. S. 337) charging for that use? The question answers itself.
But the companies insist that the question of the line haul charge was not before the commission, that therefore they were not to be expected to and did not offer any evidence as to that charge.
Since, as we have shown above, the line haul charges -were relevant to the question of the reasonableness of the reciprocal switching charges, the companies might and ought to have offered proof as to the former.
So far as the commission’s findings of fact are concerned, on the evidence before it, we have seen that we cannot re-' view them. Rehearing should be denied.